IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
AQUA CONDOMINIUM
ASSOCIATION, INC.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-0954

AQUA CONDOMINIUM
DEVELOPERS, LTD., an Alabama
Limited Partnership, and AQUA
HOLDINGS OF ALABAMA,
L.L.C., an Alabama Limited
Liability Company,

      Appellees.

_____________________________/

Opinion filed November 15, 2016.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

David H. Milam and Robert L. Kauffman of Dunlap & Shipman, P.A., Santa Rosa
Beach, for Appellant.

Clifford W. Sanborn of Barron & Redding, P.A., Panama City, for Appellees.



PER CURIAM.

      AFFIRMED.

LEWIS and ROWE, JJ., and WELLS, LINDA ANN, ASSOCIATE JUDGE,
CONCUR.